PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 7,666,060
Issued: February 23, 2010
Application No. 12/000,529
Filed: 13 Dec 2007
For: SAFETY BRA SUPPORT

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed January 12, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is GRANTED.
	
This patent expired on February 23, 2018 for failure to pay the 7.5-year maintenance fee.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

There is no indication that the person signing the petition was ever given a power of attorney to represent the patent owner.  If the person signing the petition desires to receive future correspondence regarding this application, the appropriate power of attorney documents must be submitted. While a courtesy copy of this decision is being mailed to the person signing the petition, all future correspondence will be directed to the address currently of record until appropriate instructions are received.

Telephone inquiries should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

CC:	Muncy, Geissler, Olds & Lowe, P.C.
4000 Legato Road
Suite 310
Fairfax, VA 22033